Exhibit 10.2
 
Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made as of July 24,
2009, by and between NeoGenomics, Inc., a Nevada corporation (the “Company”),
and Abbott Laboratories, an Illinois corporation (“Abbott”).  Unless otherwise
defined herein, capitalized terms used in this Agreement have the meanings
ascribed to them in Section 1.
 
RECITALS
 
WHEREAS, the Company and Abbott are parties to that certain Common Stock
Purchase Agreement of even date herewith (the “Purchase Agreement”), and it is a
condition to the purchase of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), by Abbott pursuant to the Purchase Agreement that
Abbott and the Company execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1
Definitions
 
1.1           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:
 
(a)           “Commission” shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.
 
(b)           “Common Stock” shall have the meaning set forth in the Recitals
hereto.
 
(c)           “Company” shall have the meaning set forth in the Recitals hereto.
 
(d)           “Demand Notice” means a written request from Abbott to the Company
to file a registration statement and stating the number of Registrable
Securities to be included on such registration statement.
 
(e)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
 
(f)           “Indemnified Party” shall have the meaning set forth in
Section 2.5(c) hereto.

 
 

--------------------------------------------------------------------------------

 
 
(g)           “Indemnifying Party” shall have the meaning set forth in
Section 2.5(c) hereto.
 
(h)           “Other Selling Stockholders” shall mean persons other than Abbott
who, by virtue of agreements with the Company, are entitled to include their
Other Shares in certain registrations hereunder.
 
(i)           “Other Shares” shall mean shares of Common Stock, other than
Registrable Securities (as defined below), with respect to which registration
rights have been granted.
 
(j)           “Purchase Agreement” shall have the meaning set forth in the
Recitals hereto.
 
(k)           “Registrable Securities” shall mean the shares of Common Stock
issued and sold by the Company to Abbott pursuant to the Purchase Agreement.
 
(l)           The terms “register,” “registered” and “registration” shall refer
to a registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
(m)           “Registration Expenses” shall mean all expenses incurred in
effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and expenses of any regular or special audits incident to or
required by any such registration, but shall not include Selling Expenses.
 
(n)           “Rule 144” shall mean Rule 144 as promulgated by the Commission
under the Securities Act, as such rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
(o)           “Rule 145” shall mean Rule 145 as promulgated by the Commission
under the Securities Act, as such rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
(p)           “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
 
(q)           “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities.
 
(r)           “Withdrawn Registration” shall mean a forfeited demand
registration under Section 2.1.

 
-2-

--------------------------------------------------------------------------------

 
 
Section 2
Registration Rights
 
2.1           Requested Registration.
 
(a)           Request for Registration.  Subject to the conditions set forth in
this Section 2.1, if the Company shall receive from Abbott a Demand Notice, the
Company will as soon as reasonably practicable, file and use its commercially
reasonable efforts to effect such registration of the Registrable Securities as
are specified in such request.  Notwithstanding anything contained herein, in
the event that the Commission or applicable federal securities laws and
regulations prohibit the Company from including all of the Registrable
Securities requested by Abbott to be registered in a registration statement
pursuant to this Section 2.1 then the Company shall be obligated to include in
such registration statement only such limited portion of the Registrable
Securities as is permitted by the Commission or such federal securities laws and
regulations.
 
(b)           Limitations on Requested Registration.  The Company shall not be
obligated to effect, or to take any action to effect, any such registration
pursuant to this Section 2.1:
 
(i)                 In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
 
(ii)                 After the Company has initiated two (2) such registrations
pursuant to this Section 2.1 (counting for these purposes only registrations
which have been declared or ordered effective and pursuant to which all
Registrable Securities requested to be registered by Abbott have been sold);
 
(iii)                 if the Company has effected a registration pursuant to
Section 2.1 within the preceding six (6) months, and such registration statement
has been declared or ordered effective; or
 
(iv)                 During the period starting with the date sixty (60) days
prior to the Company’s good faith estimate of the date of filing of, and ending
on a date one hundred eighty (180) days after the effective date of, a
Company-initiated registration; provided that the Company is actively employing
in good faith best efforts to cause such registration statement to become
effective.

 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Deferral.  If (i) in the good faith judgment of the Board of
Directors of the Company, the filing of a registration statement covering the
Registrable Securities would be detrimental to the Company and the Board of
Directors of the Company concludes, as a result, that it is in the best
interests of the Company to defer the filing of such registration statement at
such time, and (ii) the Company shall furnish to Abbott a certificate signed by
the President of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be detrimental to the Company for
such registration statement to be filed in the near future and that it is,
therefore, in the best interests of the Company to defer the filing of such
registration statement, then (in addition to the limitations set forth in
Section 2.1(b) above) the Company shall have the right to defer such filing for
a period of not more than ninety (90) days after receipt of a Demand Notice,
provided that the Company shall not defer its obligation pursuant to this
Section 2.1(c) (i) more than once per registration requested by Abbott pursuant
to this Section 2.1 or (ii) for any period of time that, when taken together
with other postponements pursuant to Section 2.1(b) (irrespective of the order
in which they occur), will result in a delay of the requested registration in
excess of nine (9) months.  Notwithstanding the foregoing, Abbott shall be
entitled, at any time after receiving notice of a deferral pursuant to this
Section 2.1(c) and before the demand registration statement becomes effective,
to withdraw such demand request and, if such request is withdrawn, such
registration shall not count as one of the permitted registrations pursuant to
Section 2.1(b)(ii).  The Company shall provide prompt written notice to Abbott
of (i) the Company’s decision to file or seek effectiveness of the demand
registration statement following such deferral and (ii) the effectiveness of
such demand registration statement.
 
(d)           Other Shares.  The registration statement filed pursuant to a
Demand Notice may include Other Shares, and may include securities of the
Company being sold for the account of the Company.
 
2.2           Company Registration.
 
(a)           Company Registration. If the Company shall determine to register
any of its securities either for its own account or the account of a security
holder or holders, other than a registration pursuant to Section 2.1, a
registration relating solely to employee benefit plans, a registration relating
to the offer and sale of debt securities, a registration relating to a corporate
reorganization or other Rule 145 transaction, or a registration on any
registration form that does not permit secondary sales, the Company will:
 
(i)                 promptly give written notice of the proposed registration to
Abbott; and
 
(ii)                 use its commercially reasonable efforts to include in such
registration, except as set forth in Section 2.2(b) below, and in any
underwriting involved therein, all of such Registrable Securities as are
specified in a written request or requests made by Abbott received by the
Company within ten (10) days after such written notice from the Company is
received by Abbott.  Such written request may specify all or a part of the
Registrable Securities.  Notwithstanding anything contained herein, in the event
that the Commission or applicable federal securities laws and regulations
prohibit the Company from including all of the Registrable Securities requested
by Abbott to be registered in a registration statement pursuant to this Section
2.2 then the Company shall be obligated to include in such registration
statement only such limited portion of the Registrable Securities as is
permitted by the Commission or such federal securities laws and regulations.

 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Underwriting.  In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company will not be
required under this Section 2.2 to include any of the Registrable Securities in
such underwriting unless Abbott accepts the terms of the underwriting as agreed
upon between the Company and the underwriters selected by the Company and enter
into an underwriting agreement in customary form with an underwriter or
underwriters selected by the Company, provided, however, that the obligation of
Abbott to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Other Selling Stockholders and the
liability of each Other Selling Stockholder will be in proportion thereto, and
provided further, that the liability of each stockholder will be limited to the
net amount received by such stockholder from the sale of its shares pursuant to
such registration.  If the total amount of securities, including Registrable
Securities, requested by stockholders to be included in such offering exceeds
the amount of securities to be sold other than by the Company that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company will be required to include in the offering
only that number of such securities, including Registrable Securities, that the
underwriters determine in their sole discretion will not jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
selling stockholders according to the total amount of securities entitled to be
included therein owned by each selling stockholder or in such other proportions
as mutually agreed to by such selling stockholders).
 
(c)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not Abbott has
elected to include securities in such registration.
 
2.3           Expenses of Registration.  All Registration Expenses incurred in
connection with  registrations pursuant to Sections 2.1 and 2.2 hereof shall be
borne by the Company; provided, however, that the Company shall not be required
to pay for any expenses of any registration proceeding begun pursuant to
Sections 2.1 if the registration request is subsequently withdrawn at the
request of Abbott.  All Selling Expenses relating to securities registered on
behalf of Abbott shall be borne by Abbott.
 
2.4           Registration Procedures.  In the case of each registration
effected by the Company pursuant to Section 2, the Company will keep Abbott
advised as to the initiation of each registration and as to the completion
thereof.  At its sole expense, the Company will use its commercially reasonable
efforts to:
 
(a)           Keep such registration effective for a period of ending on the
earlier of (i) such time as Abbott shall have completed the distribution
described in the registration statement relating thereto or (ii) until all the
Registrable Securities included in such registration may be sold without any
restrictions pursuant to Rule 144;
 
(b)           Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement for the period set forth in
subsection (a) above;
 
(c)           Furnish such number of prospectuses, including any preliminary
prospectuses, and other documents incident thereto, including any amendment of
or supplement to the prospectus, and such other documents to facilitate the
public sale or other disposition of such securities as Abbott from time to time
may reasonably request;

 
-5-

--------------------------------------------------------------------------------

 
 
(d)           Use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as shall be reasonably
requested by Abbott and do all other acts or things which may be necessary or
advisable to consummate the public sale or other disposition in such
jurisdictions of such securities; provided, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions; and
 
(e)           Notify Abbott, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the issuance of any
stop order by the Commission suspending the effectiveness of such registration
statement or the initiation of any proceedings by any person to such effect, and
promptly use commercially reasonable efforts to obtain the release of such
suspension or (ii) the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly furnish to Abbott copies of a supplement or amendment of
such prospectus as may be necessary to correct such misstatement or omission.
 
2.5           Indemnification. 
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless Abbott, each of its officers, affiliates, directors, employees,
agents, legal counsel, and accountants and each person controlling Abbott within
the meaning of Section 15 of the Securities Act, with respect to which
registration, qualification, or compliance has been effected pursuant to this
Section 2, and each underwriter, if any, and each person who controls within the
meaning of Section 15 of the Securities Act any underwriter, against all
expenses, claims, losses, damages, and liabilities (or actions, proceedings, or
settlements in respect thereof) arising out of or based on: (i) any untrue
statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any prospectus, offering circular, or other
document (including any related registration statement, notification, or the
like) incident to any such registration, qualification, or compliance, (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation (or alleged violation) by the Company of the Securities Act,
the Exchange Act, any state securities laws or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any offering covered by such registration,
qualification, or compliance, and the Company will reimburse Abbott, each of its
officers, affiliates, directors, agents, legal counsel, and accountants and each
person controlling Abbott, each such underwriter, and each person who controls
any such underwriter, for any legal and any other expenses reasonably incurred
in connection with investigating and defending or settling any such claim, loss,
damage, liability, or action; provided that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability, or
action arises out of or is based on any untrue statement or omission based upon
written information furnished to the Company by Abbott, any of Abbott’s
officers, directors, employees, agents, legal counsel or accountants, any person
controlling Abbott, such underwriter or any person who controls any such
underwriter and stated to be for use in connection with the offering of
securities of the Company; and provided, further that, the indemnity agreement
contained in this Section 2.5(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld).

 
-6-

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by law, Abbott will, if Registrable
Securities are included in the securities as to which such registration,
qualification, or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, officers, employees, agents, legal counsel, and
accountants and each underwriter, if any, of the Company’s securities covered by
such registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on: (i) any untrue statement (or alleged untrue statement) of a
material fact contained or incorporated by reference in any such registration
statement, prospectus, offering circular, or other document, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and such directors, officers, employees, agents,
legal counsel, and accountants, persons, underwriters, or control persons for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case to the extent, but only to the extent, that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company by Abbott and stated to be specifically for use therein; provided,
however, that the obligations of Abbott hereunder shall not apply to amounts
paid in settlement of any such claims, losses, damages, or liabilities (or
actions in respect thereof) if such settlement is effected without the consent
of Abbott (which consent shall not be unreasonably withheld), and provided,
further, that the liability of Abbott will be limited to the net amount received
by it from the sale of its Registrable Securities.
 
(c)           Each party entitled to indemnification under this Section 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.5, to the extent such
failure is not prejudicial.  No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation.  Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 
-7-

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in this Section 2.5 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 
2.6           Information.  Abbott shall furnish to the Company such information
regarding Abbott and the distribution proposed by Abbott as the Company may
reasonably request and as shall be reasonably required in connection with any
registration referred to in this Section 2.
 
2.7           Covenants of the Company.  The Company agrees to:
 
(a)           Notify the holders of Registrable Securities included in a
registration statement of the issuance by the Commission of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for that purpose.  The Company will make every reasonable effort
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.
 
(b)           if the Common Stock is then listed on a national securities
exchange, use its best efforts to cause the Registrable Securities to be listed
on such exchange.
 
(c)           Take all other reasonable actions necessary to expedite and
facilitate disposition of the Registrable Securities by the holders thereof
pursuant to the registration statement.
 
(d)           With a view to making available to the holders of Registrable
Securities the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the Commission that may at any time permit the
shareholders to sell securities of the Company to the public without
registration, the Company, after it has become obligated to file periodic or
other reports pursuant to Section 13 of the Exchange Act, agrees to:
 
(i)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(ii)           furnish to each holder of Common Stock, so long as such holder of
Common Stock owns any shares of Common Stock, forthwith upon written request (x)
a written statement by the Company that it has complied with the reporting
requirements of Rule 144 (at any time after 90 days after the effective date of
the first registration statement filed by the Company), the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements), (y) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company and (z)
such other information as may be reasonably requested and as is publicly
available in availing the holders of Common Stock of any rule or regulation of
the Commission which permits the selling of any such securities without
registration.

 
-8-

--------------------------------------------------------------------------------

 
 
(e)           Prior to the filing of the registration statement or any amendment
thereto (whether pre-effective or post-effective), and prior to the filing of
any prospectus or prospectus supplement related thereto, the Company will
provide Abbott with copies of all pages thereto, if any, which reference Abbott.
 
2.8           Abbott Obligations.
 
(a)           Abbott agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.4(e) Abbott will
immediately discontinue disposition of Registrable Securities pursuant to any
registration statement covering such Registrable Securities until Abbott’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 2.4(e) or receipt of notice that no supplement or amendment is required
and that Abbott’s disposition of the Registrable Securities may be resumed.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(b)           Abbott covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to a registration statement.
 
2.9           Transfer or Assignment of Registration Rights.  The rights to
cause the Company to register Registrable Securities pursuant to this Section 2
may be assigned (but only with all related obligations) by Abbott to a
transferee or assignee of such securities that is a subsidiary, affiliate or
parent of Abbott, provided, however, that (a) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned, and (b) such transferee or
assignee agrees in writing to be bound by and subject to all the terms and
conditions of this Agreement.
 
2.10           Rule 144.  Until such time as Abbott no longer holds Registrable
Securities, the Company agrees to file with the Commission in a timely manner
all required reports under section 13 or 15(d) of the Exchange Act.  The Company
further aggress to furnish to Abbott so long as Abbott owns Registrable
Securities, promptly upon request, (i) a written statement by the Company as to
its compliance with the reporting requirements of Rule 144, and (ii) such other
information as may be reasonably requested to permit Abbott to sell such
securities pursuant to Rule 144 without registration.
 
2.11           Termination of Registration Rights.  Abbott’s right to request
registration or inclusion in any registration pursuant to Section 2.1 or 2.2
shall terminate at such time at which all Registrable Securities held by Abbott
can be sold in any ninety (90) day period without registration in compliance
with Rule 144 of the Securities Act.

 
-9-

--------------------------------------------------------------------------------

 
 
Section 3
Miscellaneous
 
3.1           Amendment.  No amendment, alteration or modification of any of the
provisions of this Agreement will be binding unless made in writing and signed
by each of the parties.
 
3.2           Notices.  All notices required or permitted under this Agreement
must be in writing and sent to the address or facsimile number identified below.
Notices must be given: (a) by personal delivery, with receipt acknowledged; (b)
by facsimile followed by hard copy delivered by the methods under (c) or (d);
(c) by prepaid certified or registered mail, return receipt requested; or (d) by
prepaid reputable overnight delivery service. Notices will be effective upon
receipt. Either party may change its notice address by providing the other party
written notice of such change. Notices shall be delivered as follows:



 
If to Abbott:
Abbott Molecular Inc.

Attention: Senior Director, Business Development & Licensing
1300 East Touhy Avenue
Des Plaines, Illinois 60018-3315
Fax: (224) 361-7054
 

 
with a copy to:
Abbott Laboratories

Attention: VP, Associate Gen. Counsel, Corporate Transactions
100 Abbott Park Road
Dept. 322, Bldg. AP6A-2
Abbott Park, Illinois 60064-6049
Fax: (847) 938-1206
 

 
If to the Company:
NeoGenomics, Inc.

Attention: Robert Gasparini, President
12707 Commonwealth Drive, Suite 9
Fort Myers, Florida 33913
Fax: (239) 768-0711
 

 
copy to:
K&L Gates LLP

Attention: Clayton E. Parker, Esq.
200 South Biscayne Boulevard, Suite 3900
Miami, Florida 33131-2399
Fax: (305) 358-7095
 
3.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to its
conflicts of laws principles.
 
3.4           Successors and Assigns.  Subject to Section 2.9, this Agreement,
and any and all rights, duties and obligations hereunder, shall not be assigned,
transferred, delegated or sublicensed by Abbott without the prior written
consent of the Company.  Any attempt by Abbott without such permission to
assign, transfer, delegate or sublicense any rights, duties or obligations that
arise under this Agreement shall be void.  Subject to the foregoing and except
as otherwise provided herein, the provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, assigns, heirs, executors
and administrators of the parties hereto.

 
-10-

--------------------------------------------------------------------------------

 
 
3.5           Entire Agreement.  This Agreement and the Purchase Agreement,
together with any exhibits hereto, constitute the entire agreement between the
parties relating to the subject matter hereof and all previous agreements or
arrangements between the parties, written or oral, relating to the subject
matter hereof are superseded.
 
3.6           Waiver.  No failure on the part of either party hereto to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of either party hereto in exercising any power, right, privilege or remedy
under this Agreement, shall operate as a waiver thereof; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
3.7           Severability.  If any part of this Agreement is declared invalid
or unenforceable by any court of competent jurisdiction, such declaration shall
not affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that will render such provision valid while preserving the
parties’ original intent to the maximum extent possible.
 
3.8           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  All references in this Agreement to
sections, paragraphs and exhibits shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits attached hereto.
 
3.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one
instrument.
 
3.10         Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.
 
[Remainder of Page Intentionally Left Blank]

 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.
 
NEOGENOMICS, INC.
a Nevada corporation
 
By:
/s/Douglas VanOort
   
Name:
Douglas VanOort
   
Title:
Chairman and Chief Executive Officer
   
ABBOTT LABORATORIES
an  Illinois corporation
 
By:
/s/Thomas C. Freyman
   
Name:
Thomas C. Freyman
   
Title:
Executive Vice President, Finance and
 
Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 